Citation Nr: 1534700	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  09-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial compensable evaluation for bowel dysfunction, prior to March 31, 2015.

2.  Entitlement to a rating in excess of 30 percent for bowel dysfunction, beginning March 31, 2015.  

3.  Entitlement to an initial compensable evaluation for bladder dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to April 1993 and from May 198 to February 1999.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.


FINDINGS OF FACT

1.  Prior to March 31, 2015, manifestations associated with the service connected bowel impairment included "partial" bowel incontinence, without the extent and frequency of the bowel incontinence quantified.

2.  Beginning March 31, 2015, manifestations associated with the service-connected bowel impairment included constant slight leakage, occasional moderate leakage, occasional involuntary bowel movements, reported sudden urgency, and poor sphincter control.

3.  Manifestations of the Veteran's service-connected bladder dysfunction associated with his service-connected degenerative disc disease of the lumbar spine included, at the most, a frequent urgency to urinate.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bowel dysfunction, prior to March 31, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2014).

2.  The criteria for a rating in excess of 30 percent for bowel dysfunction, beginning March 31, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7332 (2014).

3.  The criteria for an initial compensable evaluation for bladder dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

In April 2007, the RO denied a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disorder, and the Veteran perfected an appeal of this decision.  In November 2014, the RO granted separate noncompensable ratings for bowel and bladder dysfunctions, as associated with the Veteran's service-connected degenerative disc disease of the lumbar spine, effective January 14, 2014.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In December 2014, the Board remanded the issue of entitlement to the initial compensable separate evaluations for bowel and bladder dysfunctions for further development.  In June 2015, the RO assigned a separate 30 percent evaluation for bowel dysfunction, effective March 31, 2015.

The Veteran's claim of entitlement to an increased rating for impairment of bowel function arises from his disagreement with the initial evaluation assigned for his service-connected degenerative disc disease of the lumbar spine following the grant of service connection.  The issues on appeal are the associated neurologic disorders of his service-connected degenerative disc disease of the lumbar spine.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded an appropriate VA examination to determine the extent of impairment associated with a service-connected disorder.  The examiner had access to and reviewed the evidence of record and conducted a physical examination.  The examination report includes sufficient detail to accurately evaluate the disability on appeal.  

As such, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Bowel Dysfunction

Bowel impairment is evaluated for impairment of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.  A noncompensable rating is for assignment for a healed rectum and anus or slight impairment of sphincter control, without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  Id.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  Id.  A 60 percent evaluation is warranted for extensive leakage and fairly frequent involuntary bowel movements.  Id.  A 100 percent rating is warranted if there is complete loss of sphincter control.  Id. 

In August 2005, the Veteran denied any changes in his bowels.  A rectal examination conducted at the time of a March 2007 fee basis examination of the spine was within normal limits.  There were no bowel complaints.  At a VA clinical record dated in March 2008, the Veteran reported urgency of stool in the morning and also a small amount of fecal incontinence several times per week.  A VA clinical record dated in August 2009 includes the annotation that there was no bowel dysfunction.  

A separate noncompensable evaluation for bowel impairment as associated with the Veteran's service-connected degenerative disc disease of the lumbar spine was granted effective from January 14, 2014.  The only pertinent evidence dated during the appeal period is an October 2014 statement from the Veteran that he experienced partial bowel incontinence.  However, the extent and frequency of the bowel incontinence was not quantified.  The Board finds this evidence does not equate to a compensable evaluation under Diagnostic Code 7332.  38 C.F.R. § 4.114.

At the time of a VA examination in March 2015, the examiner noted a history of poor anal sphincter control, frequent urgency to have a bowel movement, with episodes of incontinence.  With regard to impairment of rectal sphincter control, the examiner checked the boxes for constant slight leakage, occasional moderate leakage, occasional involuntary bowel movements, and also reported sudden urgency, with poor sphincter control.  Physical examination of the rectal area revealed poor sphincter tone.  With regard to work impact, the examiner determined that the disability would result in frequent task interruption because of urgency.  Based on these findings, the assigned 30 percent disability rating is appropriate.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

However, there is no evidence of record of extensive leakage and fairly frequent involuntary bowel movements, nor any evidence of complete loss of sphincter control.  The clinical records do not document such severe impairment and the Veteran has not alleged the presence of any such symptomology.  Accordingly, a rating in excess of 30 percent for the Veteran's service-connected bowel dysfunction is not warranted.  

Bladder Dysfunction

A VA clinical record dated in August 2009 includes the annotation that there was no bladder dysfunction.  At the time of the VA examination in March 2015, the examiner noted a history of the frequent urgency to urinate.  

Voiding dysfunction is rated under three subcategories: urinary leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Urinary leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  Id.  Urinary frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  Id. 

The pertinent evidence of record is devoid of evidence of bladder impairment that meet the criteria for a compensable evaluation, as leakage requiring the wearing of absorbent materials which must be changed less than two times per day and/or daytime voiding interval between two and three hours, or awakening to void two times per night has not been shown.  Id.  Based on the above, the Board finds that the Veteran's bladder dysfunction associated with his service-connected degenerative disc disease of the lumbar spine does not warrant a compensable evaluation.

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected bowel dysfunction is rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7332, and his service-connected bladder dysfunction is rated under the provisions of 38 C.F.R. § 4.115a, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  Id.  

Prior to March 31, 2015, manifestations associated with the service connected bowel impairment included "partial" bowel incontinence, without the extent and frequency of the bowel incontinence quantified.  Beginning March 31, 2015, manifestations associated with the service-connected bowel impairment included constant slight leakage, occasional moderate leakage, occasional involuntary bowel movements, reported sudden urgency, and poor sphincter control.  Manifestations of the Veteran's service-connected bladder dysfunction associated with his service-connected degenerative disc disease of the lumbar spine included, at the most, a frequent urgency to urinate.  

When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by currently assigned disability ratings.  Evaluations in excess of the ratings are provided for certain manifestations of these disorders, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the currently assigned ratings reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the assigned ratings are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §4.114, 4.115a, Diagnostic Code7332; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bowel and bladder dysfunctions, the evidence shows no distinct periods of time during the appeal period, when these disorders varied to such an extent that ratings greater or less than the currently assigned ratings would be warranted. 

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bowel dysfunction, prior to March 31, 2015, is denied.

A rating in excess of 30 percent for bowel dysfunction, beginning March 31, 2015, is denied.

An initial compensable evaluation for bladder dysfunction is denied.  



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


